Exhibit 21 LIST OF SUBSIDIARIES Name Jurisdiction of Formation Gentherm Holding (Malta) Ltd. Malta Gentherm Automotive Systems (Malta) Ltd. Malta Gentherm Automotive Technologies (Shanghai) Co. Ltd. China Gentherm Electronics (Shenzhen) Co. Ltd. China Gentherm Automotive Systems (China) Ltd. China Gentherm International Holdings (Hong Kong) Limited China Gentherm GmbH Germany Gentherm Technologies GmbH Germany Gentherm Enterprises GmbH Germany Gentherm Licensing GmbH Germany CSZ International GmbH Germany Gentherm Vietnam Co. Ltd. Vietnam Gentherm Japan Inc. Japan Gentherm Korea Inc. South Korea Gentherm Properties I, LLC Michigan Gentherm Properties II, LLC Michigan Gentherm Properties III, LLC Michigan Gentherm Equity, LLC Michigan Gentherm Licensing, L.P. Michigan Cincinnati Sub-Zero Products, LLC Ohio Gentherm (Texas), Inc. Texas Gentherm Hungary Kft Hungary Gentherm Ukraine TOV Ukraine Gentherm de Mexico S.A. de C.V Mexico Gentherm Canada ULC Canada Gentherm Global Power Technologies Inc. Canada Gentherm U.K. LTD. United Kingdom Gentherm Luxembourg I S.a.r.l. Luxembourg Gentherm Luxembourg II S.a.r.l Luxembourg Gentherm Macedonia DOOEL Macedonia
